Citation Nr: 1224310	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for pseudofolliculitis barbae with keloid scars.  

2.  Entitlement to an increased rating in excess of 20 percent for unstable and painful scars.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985 and from June 1989 to August 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to an increased rating in excess of 50 percent for pseudofolliculitis barbae (PFB).  The Roanoke, Virginia, RO now maintains jurisdiction in this case.  

The January 2008 rating decision also denied entitlement to an increased rating for a seizure disorder.  However, the Veteran did not submit a notice of disagreement with regard to this issue.  

In May 2012, the RO granted a separate disability rating of 20 percent for instability and pain of two scars, effective July 17, 2007.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for PFB remains before the Board.  

The issues of entitlement to service connection for depression and service connection to gynecomastia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  PFB of the face has been manifested throughout this appeal by four characteristics of disfigurement without visible or palpable tissue loss or gross distortion or asymmetry of three or more features or paired sets of features of the face. 

2.  There are only two painful and unstable scars on the Veteran's face.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 percent for PFB with keloid scars have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7804 (2006 & 2011).

2.  The criteria for an increased rating in excess of 20 percent for two painful and unstable scars of the face have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran received notice consistent with Vazquez in July 2008.  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision. 

In a letter issued in September 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was advised to submit all relevant evidence in his possession in the September 2007 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the September 2007 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of a May 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including VA treatment records.  Additionally, the Veteran was provided a proper VA examination in March 2012 to assess the current severity of his skin disability.  The examiner described the disability in detail, discussed the Veteran's reported symptoms and the symptoms shown on examination, and provided all relevant findings.  Therefore, the Board finds the March 2012 VA examination to be more than adequate for the purpose of assigning the proper rating for the Veteran's disability.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Pseudofolliculitis barbae (PFB) is not listed in 38 C.F.R. § 4.118, which contains the diagnostic codes applicable to the rating of skin disorders.  When an unlisted disorder is encountered it is be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011). 

The Veteran's PFB was initially rated in a December 1996 rating decision as 50 percent disabling by analogy to Diagnostic Code 7800 for disfiguring scars of the head, face, or neck.  Under the rating criteria in effect at the time, Diagnostic Code 7800 provided a 50 percent rating for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 2002).

Prior to the claim for an increased rating here on appeal, the rating criteria covering such skin disabilities was revised, effective August 30, 2002.  Then, during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities were again amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Although the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, the RO has considered both the new and old rating criteria.  Therefore, the Board will consider both as well.

Effective August 30, 2002, under Diagnostic Code 7800, a 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or, with six or more characteristics of disfigurement.

According to Note (1), the eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (2), pertaining to tissue loss of the auricle and anatomical loss of both eyes or one eye, is not applicable.  Note (3) directs that unretouched color photographs should be taken into consideration when evaluating under these criteria.

Diagnostic Codes 7801 and 7802 contemplate evaluations of scars other than head, face, or neck.  As the Veteran's PFB and head scar involve the head, neck, and face, these code provisions are not applicable.  Similarly, Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part.  

Diagnostic Code 7803 and 7804 assign a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars, painful on examination (Diagnostic Code 7804).  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.

Under Diagnostic Code 7806 (dermatitis or eczema), a 60 percent evaluation is warranted in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  A notation to Diagnostic Code 7806 also directs the rater to evaluate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  For instance, the criteria for evaluating disfigurement of the head, face, or neck under Diagnostic Code 7800 remained unchanged, but Notes (4) and (5) were added for clarification.  According to Note (4), the rater was instructed to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate diagnostic codes and apply 38 C.F.R. § 4.25 to combine the evaluations with the evaluation assigned under this diagnostic code.  According to Note (5), the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

In a May 2012 rating decision, the RO granted a separate rating for two scars, one on each side of the mandible, which were found to be unstable and painful.  The RO utilized the new rating criteria under Diagnostic Code 7804 in assigning a 10 percent disability rating for two unstable or painful scars as well as an additional 10 percent for the presence of scars which were both painful and unstable.  An effective date of July 17, 2007, was assigned for the 20 percent rating.  
At the outset, the Board notes that the earliest possible effective date for an increased rating under the new rating criteria is October 23, 2008.  However, the Veteran is entitled to a 20 percent disability rating under the old rating criteria, which allows for a 10 percent rating to be assigned for each scar found to be unstable or painful on examination.  

In this case, there are essentially only three ways in which the Veteran could receive an increased disability rating, under either the old or the new rating criteria: by demonstrating visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; demonstrating six or more characteristics of disfigurement; or demonstrating three or more unstable or painful scars.  

The Veteran received a VA examination in September 2007 where he was noted with a bald scalp and a full grown beard.  He had two scar areas over the right and left side of the face, which included lesions measuring approximately six-to-seven centimeters by four centimeters.  They were relatively flat, with elevated margins, and were considered to be disfiguring.  The examiner stated that the disability covered 18 percent of the exposed surface area and two percent of the body surface area.  

A second VA examination was provided in March 2012, where the Veteran reported that he constantly had infected ingrown hairs underneath his skin and scars.  This caused the scars to swell and eventually burst open and drain blood and pus.  

The examiner found two disfiguring scars, one on each side of the mandible, which were both unstable and painful.  The right scar measured 10 by four-and-one-half centimeters and the left scar measured nine by four-and-one-half centimeters.  Both scars were noted to be hyperpigmented with elevated contours on palpation and an abnormal, shiny texture.  The total area of the head and face which were hyperpigmented and shiny was 85.5 square centimeters.  The scars caused asymmetry of the chin but did not involve any other feature or paired set.  The examiner stated that the scars or disfigurement of the head or face did not result in any limitation of function and there were no other physical findings, complications, or symptoms associated with the scars.   

VA treatment records demonstrated continued treatment for the Veteran's PFB with keloid scars with findings consistent with each VA examination.  

Analysis

There is no evidence of record demonstrating visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features.  Only asymmetry of the chin has been found at any time during the appellate period. 

Furthermore, only four characteristics of disfigurement have been found: a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of the scar elevated or depressed on palpation; hyperpigmented skin in an area exceeding six square inches (39 sq. cm.); and abnormal (shiny) skin texture in an area exceeding six square inches (39 sq. cm.).  At no point during the appeal has the presence of a scar of five or more inches (13 or more cm.) in length, a scar adherent to underlying tissue, underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.) been demonstrated or reported.  

Therefore, an increased rating is not warranted under Diagnostic Code 7800 in either version of the rating criteria.  

In addition, only two painful and unstable scars have been found upon examination or treatment or reported by the Veteran at any point during the appellate period.  Therefore, neither version of Diagnostic Code 7804 provides for an increased rating in this case.   

All other possible diagnostic codes have been considered in determining that an increased rating for PFB is not warranted in this case.  As discussed above, Diagnostic Codes 7801 and 7802 provide evaluations for scars other than on the head, face, or neck and are, therefore, not applicable.  At no point has limitation of function or any additional symptoms or complications beyond the scarring been demonstrated throughout this appeal.  In fact, the March 2012 VA examiner specifically found that there were no additional symptoms or loss of function related to PFB.  

Although several records note the use of steroid injections as treatment for the two keloid scars on the mandible, they do not demonstrate the constant or near-constant use of systemic therapy, such as corticosteroids or immunosuppressive drugs during a 12-month period.  Therefore, an increased rating under either version of Diagnostic Code 7806 is also not warranted.   

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran has reported that he has oozing and bleeding.  These symptoms are not specifically contemplated in the rating schedule.  He has not been shown; however to have other related factors.  The disability has not required any periods of hospitalization; and the record contains no evidence that it causes marked interference with employment.  While the Veteran has reported missing time from work during flare ups, his rating contemplates considerable time lost from work.  38 C.F.R. § 4.1 (2011).  The Veteran has not reported marked interference, nor is there other evidence of such an impact on employment.  Referral for consideration of extraschedular rating is, therefore, not warranted.

Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The Veteran has not reported that he is unemployed or that his service-connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  In fact, the Veteran has reported that he maintains employment as a sixth grade teacher.  While he has reported that his skin disability is a source of embarrassment for him and that he has had to miss work when his scars were flaring up, he has not reported that he is or has been unemployable due to his service-connected disabilities.  Accordingly, further consideration of entitlement to TDIU is not required.


ORDER

An increased rating in excess of 50 percent for pseudofolliculitis barbae with keloid scars is denied.    

An increased rating in excess of 20 percent for unstable and painful scars is denied.    




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


